Citation Nr: 9913298	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for a grant of special monthly compensation under 38 
U.S.C.A. § 1114(r)(2), to include whether there was clear and 
unmistakable error in a December 1994 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to February 
1989.  The appellant is the veteran's spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that granted entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2).  
An effective date of November 7, 1996, was assigned by means 
of a May 1998 rating decision. 

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

Additional development is necessary in this case before a 
decision on the appellant's claim can be made.  First, she 
submitted additional evidence, consisting of an April 1999 
written statement from Rodney J. Johnson, M.D., to the Board 
in May 1999.  She has not waived consideration of this 
evidence by the agency of original jurisdiction.  Therefore, 
in accordance with the provision of § 20.1304(c), the Board 
remands the case to the RO for its review of the additional 
evidence in the first instance.  

The general rule for an award of increased compensation, as 
for allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for an increase "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.400(o)(1) (1998).  An exception to the general 
rule is specified in 38 U.S.C.A. § 5110(b)(2) which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (1998).  Accordingly, the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that 
"evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Except as provided in Sec. 3.400(o)(2), the effective date of 
an award of aid and attendance and housebound benefits is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  However, when an award of pension or compensation 
based on an original or reopened claim is effective for a 
period prior to the date of receipt of the claim, any 
additional pension or compensation payable by reason of need 
for aid and attendance or housebound status shall also be 
awarded for any part of the award's retroactive period for 
which entitlement to the additional benefit is established.  
38 C.F.R. § 3.401 (1998).

Here, the appellant filed a claim of entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(r)(2) on 
November 7, 1996.  Potentially relevant medical records, 
specifically, those dated within the year prior to the 
appellant's submission of the claim, have not been obtained 
by the RO.  For example, the veteran was reportedly treated 
at the Seattle, Washington, VA Medical Center (VAMC) on a 
regular basis.  In April 1997, it was indicated that the 
veteran's VA nurse practitioner was going to provide a 
statement concerning the appellant's daily care of the 
veteran under her supervision, including contacting the 
appellant once a month for direction.  However, this was not 
accomplished.  It is also possible that the veteran received 
treatment from Providence Homecare between November 7, 1995, 
and November 7, 1996.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

Furthermore, the appellant's claim implicates the issue of 
whether there was clear and unmistakable error in the 
December 1994 rating decision that denied the higher rated of 
aid and attendance benefits.  The RO should consider this 
issue in connection with the current appeal, make a 
determination, and notify the appellant of the determination 
and the reasons and bases for it, together with applicable 
law and regulations.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the appellant provide a 
list of those who treated the veteran for 
his service-connected disabilities from 
November 7, 1995, through November 7, 
1996, and obtain all records of any 
treatment reported by the appellant that 
are not already in the claims file.  

The Board is particularly interested in 
copies of the veteran's complete treatment 
records (inpatient and outpatient) from 
the Seattle, Washington, VAMC and from 
Providence Homecare, dated from November 
7, 1995, through November 7, 1996.  

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
appellant and her representative so that 
she will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit evidence 
in support of her claim.  38 C.F.R. 
§ 3.159(c).

2.  Obtain a statement from the veteran's 
VA nurse practitioner (M.W.) concerning 
the veteran's need, if any, for personal 
health care services in his home by a 
licensed health care professional, 
including a description of the type and 
frequency of care needed; the frequency of 
supervision, if any, from a licensed 
health care professional received by the 
appellant in providing the veteran's 
personal health care services; and what 
training, if any, the appellant received 
in providing the veteran's personal health 
care services, from November 7, 1995, to 
November 7, 1996.  See 38 U.S.C.A. 
§ 1114(r) (2) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.352(b),(c) (1998).

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Readjudicate the appellant's claim, 
with application of all appropriate laws 
and regulations, and consideration of the 
April 1999 written statement from Rodney 
J. Johnson, M.D. and any additional 
information obtained as a result of this 
remand.  Consider the issue of whether 
clear and unmistakable error occurred in 
the December 1994 rating decision denying 
entitlement to special monthly 
compensation at the higher rate.  If the 
decision with respect to the claim remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed.  She is, however, 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

